PER CURIAM.
Appellant challenges the denial of his motion for jail credit pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse.
The trial court found that appellant had received all of the jail credit to which he was entitled and attached a copy of the jail credit certificate from the Columbia County Detention Center. However, it is apparent from the record that the certificate contains a mathematical error which resulted in a miscalculation of the amount of credit to which appellant was entitled. Accordingly, we REVERSE and REMAND for a recalculation of the jail credit certificate and the proper award of jail credit.
ERVIN, ALLEN and DAVIS, JJ., CONCUR.